Case 5:19-cv-00665-AG-KK Document 27 Filed 08/19/19 Page 1 of 10 Page ID #:454




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                         CIVIL MINUTES – GENERAL
Case No.    EDCV 19-00665 AG (KKx)             Date                        August 19, 2019
Title       BRIAN NEIL HOFF ET AL. V. WALT DISNEY PICTURES ET AL.




Present: The Honorable       ANDREW J. GUILFORD
          Melissa Kunig                        Not Present
          Deputy Clerk                  Court Reporter / Recorder            Tape No.
      Attorneys Present for Plaintiffs:            Attorneys Present for Defendants:

Proceedings:           ORDER REGARDING DEFENDANTS’ MOTION TO DISMISS


Plaintiff Brian Neil Hoff sued Defendants Walt Disney Pictures, ABC, Inc., Buena Vista
Home Entertainment, Inc., Disney Consumer Products, Inc., Disney Consumer Products and
Interactive Media, Inc., Buena Vista Books, Inc., and Disney Interactive Studios, Inc.,
asserting claims for copyright infringement, breach of implied contract, unfair competition,
conversion, and breach of confidence. (First Am. Compl. (“FAC”), Dkt. No. 18.) Essentially,
Plaintiff alleges Defendants’ animated motion film Zootopia copied certain copyrighted
elements of Plaintiff’s original screenplay Secret Agent 00K9. Defendants now move to dismiss
Plaintiff’s claim under Federal Rule of Civil Procedure 12(b)(6). (See Mot., Dkt. No. 19.)

The Court GRANTS Defendants’ motion without leave to amend. The Court will enter a
simple judgment.

1. JUDICIAL NOTICE

Defendants ask that the court judicially notice two things. (Request for Judicial Notice, Dkt.
No. 20 at 2.) First, Defendants want the Court to judicially notice the animated motion picture
film Zootopia, claiming judicial notice is “warranted because Plaintiff refers extensively to . . .
Zootopia” in the operative complaint. (Id.) Second, Defendants request that the Court judicially
notice “two images authored by third-party internet fans of the motion picture and embedded
in Plaintiff’s [FAC].” (Id.)



                                      CIVIL MINUTES – GENERAL
                                              Page 1 of 10
Case 5:19-cv-00665-AG-KK Document 27 Filed 08/19/19 Page 2 of 10 Page ID #:455




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                          CIVIL MINUTES – GENERAL
Case No.    SACV 19-00665 AG (KKx)              Date                        August 19, 2019
Title       BRIAN NEIL HOFF ET AL. V. WALT DISNEY PICTURES ET AL.


The Court need not take judicial notice of these items because they are referenced in
Plaintiff’s FAC. When deciding a motion to dismiss under Rule 12(b)(6), the Court may
consider documents “incorporated by reference into a complaint if the plaintiff refers
extensively to the document or the document forms the basis of the plaintiff’s claim.” United
States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003); see also Knievel v. ESPN, 393 F.3d 1068, 1076
(9th Cir. 2005). Such is the case here. The Court notes, however, that Plaintiff has since
withdrawn the two internet fan art images from his FAC. (See Opp’n, Dkt. No. 24 at 25 n.9.)
So the Court doesn’t consider these images in its analysis of the pending motions.

2. BACKGROUND

The following facts are taken from Plaintiff’s FAC and, for purposes of this motion, the Court
assumes they’re true.

Plaintiff Brian Hoff is an author and screenwriter. (FAC at ¶ 1.) In 2007, Plaintiff wrote the
original screenplay titled Secret Agent 00K9 (“00K9”), which is about “various animal characters
who follow clues to solve a crime.” (Id. at ¶¶ 1-2.) Plaintiff owns copyrights to the 00K9
screenplay, any derivative graphic novels, and the anthropomorphic characters appearing in
00K9. (Id. at ¶ 2.)

Plaintiff alleges that sometime after completing 00K9, he contacted Defendants to pitch them
the project. (Id. at ¶ 3.) Plaintiff claims he had “numerous” conversations with Defendants.
(Id. at ¶¶ 3, 4.) Plaintiff even claims that he gave Defendants access to his secure website so
they could review his screenplay, as well as Plaintiff’s descriptions and renderings of the
various characters featured in the screenplay. (Id. at ¶ 3.) But Defendants ultimately decided
not to proceed with 00K9. (Id. at ¶ 4.)

Then, in 2016, Defendants released the animated film Zootopia, which also involved
anthropomorphic animals investigating crime. (Id. at ¶¶ 6-7). Following Zootopia’s release,
Defendants published a series of Zootopia-related books, which allegedly contain many of
Plaintiff’s copyrighted characters and other copyright-protected elements. (Id. at ¶ 8.)




                                      CIVIL MINUTES – GENERAL
                                              Page 2 of 10
Case 5:19-cv-00665-AG-KK Document 27 Filed 08/19/19 Page 3 of 10 Page ID #:456




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                            CIVIL MINUTES – GENERAL
Case No.      SACV 19-00665 AG (KKx)              Date                        August 19, 2019
Title         BRIAN NEIL HOFF ET AL. V. WALT DISNEY PICTURES ET AL.


Based on these and other facts, Plaintiff sued Defendants, asserting claims for copyright
infringement, breach of implied contract, unfair competition, conversion, and breach of
confidence. Defendants now move to dismiss Plaintiff’s claims under Rule 12(b)(6).

3. LEGAL STANDARD

Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the claim
showing that the pleader is entitled to relief.” With that liberal pleading standard, the purpose
of a motion under Rule 12(b)(6) is “to test the formal sufficiency of the statement of the claim
for relief.” 5B C. Wright & A. Miller, Federal Practice and Procedure § 1356, p. 354 (3d ed.
2004). To survive a motion to dismiss, a complaint must contain sufficient factual material to
“state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007). “[D]etailed factual allegations” are not required. Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (citing Twombly, 550 U.S. at 555). A claim is facially plausible when “the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Id. In analyzing the complaint’s sufficiency, a court must
accept “all factual allegations in the complaint as true and constru[e] them in the light most
favorable to the nonmoving party.” See Skilstaf, Inc. v. CVS Caremark Corp., 669 F.3d 1005,
1014 (9th Cir. 2012). But the assumption of truth doesn’t apply to legal conclusions. Iqbal, 556
U.S. at 678.
4. ANALYSIS

        4.1    Copyright Infringement

Before diving into the factual sufficiency of Plaintiff’s copyright claim, the Court addresses a
few disputed areas of law. First, Plaintiff thinks his copyright claim is governed by a more
“relaxed” pleading standard such that Plaintiff “need not identify similarities or other details
of the [alleged] infringement in [his] pleadings.” (Opp’n at 9-10.) But it’s well established that,
in the Ninth Circuit, Plaintiff must plausibly allege substantial similarity between the two
works to sustain his copyright claim. See, e.g., Rentmeester, v. Nike, Inc., 883 F.3d 1111, 1118 (9th
Cir. 2018). The many district court cases Plaintiff cites to support a different view all predate
the Rentmeester decision and are otherwise unconvincing. (See Opp’n at 10-11.) Second,

                                       CIVIL MINUTES – GENERAL
                                               Page 3 of 10
Case 5:19-cv-00665-AG-KK Document 27 Filed 08/19/19 Page 4 of 10 Page ID #:457




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                          CIVIL MINUTES – GENERAL
Case No.    SACV 19-00665 AG (KKx)              Date                         August 19, 2019
Title       BRIAN NEIL HOFF ET AL. V. WALT DISNEY PICTURES ET AL.


Plaintiff says his burden of showing substantial similarity is lessened by the substantial access
Defendants allegedly had to Plaintiff’s copyrighted materials. (Id. at 19.) But again, Plaintiff is
at odds with clear Ninth Circuit precedent, which plainly holds that “[t]he showing of
substantial similarity necessary to prove unlawful appropriation [and, by extension, copyright
infringement,] does not vary with the degree of access the plaintiff has shown.” Rentmeester,
883 F.3d at 1124.

The Court moves on to the merits. Though copyright claims involve several elements, the
only element at issue here is unlawful appropriation. (See Mot. at 7, n.4.) To show unlawful
appropriation, Plaintiff must plausibly allege substantial similarity between the two works. Id.
at 1117. “In the [Ninth] [C]ircuit, determining whether works are substantially similar involves
a two-part analysis consisting of [an] ‘extrinsic test’ and [an] ‘intrinsic test.’” Id. The extrinsic
test measures the “objective similarities of the two works, focusing only on the protectable
elements of the plaintiff’s expression” Id. (quoting Cavalier v. Random House, Inc., 297 F.3d 815,
822 (9th Cir. 2002)). The intrinsic test, on the other hand, “requires a more holistic, subjective
comparison of the works to determine whether they are substantially similar in “total concept
and feel.” Rentmeester, 883 F.3d at 1117 (quoting Cavalier, 297 F.3d at 822). On a motion to
dismiss, the Court can determine whether the extrinsic test has been met as a matter of law.
Id. at 1118.

Here, Defendants argue Plaintiff’s copyright claim fails as a matter of law because Plaintiff
can’t show substantial similarity under the extrinsic test. (Mot. at 8.) The Court agrees.
Considering all the protectable elements in Plaintiff’s copyrighted works, including “plot,
themes, dialogue, mood, setting, pace, characters, and sequence of events,” as well as the
selection, combination, and arrangement of unprotectable elements, the Court finds
insufficient similarity between the two works. See Funky Films, Inc. v. Time Warner Entm’t Co.,
462 F.3d 1072, 1077 (9th Cir. 2006) (internal quotations omitted). A few examples bear
mention here.

First, the plot. 00K9 is about a dog who’s a retired spy for the spy agency TerrierDyne and
who’s ousted out of retirement to help investigate the theft of a missing dog collar containing
the key to finding the world’s largest diamond. (See generally FAC at Exh. A.) Zootopia, on the
other hand, is about a bunny cop who partners with a con-artist fox to solve a missing-animal
crime and defeat a sheep’s mischievous plan to seize political control of Zootopia. (See Mot. at
                                       CIVIL MINUTES – GENERAL
                                               Page 4 of 10
Case 5:19-cv-00665-AG-KK Document 27 Filed 08/19/19 Page 5 of 10 Page ID #:458




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                          CIVIL MINUTES – GENERAL
Case No.    SACV 19-00665 AG (KKx)              Date                         August 19, 2019
Title       BRIAN NEIL HOFF ET AL. V. WALT DISNEY PICTURES ET AL.


1.) As these descriptions reveal, the overarching storylines involved in 00K9 and Zootopia are
very different. Sure, both plots rely entirely on crime-fighting anthropomorphic animals to
portray the underlying stories. But the concept of anthropomorphic animals—even
anthropomorphic animals who fight crime—is a high-level, basic plot idea not subject to
copyright protection. Cf. Benay v. Warner Bros. Entertainment, Inc., 607 F.3d 620, 625; Funky
Films, 462 F.3d at 1081; Berkic v. Chrichton, 761 F.2d 1289, 12993 (9th Cir. 1985). Ruling
otherwise would have the peculiar result of giving Plaintiff a monopoly over all animated films
involving crime-fighting, talking animals.

Despite this, Plaintiff argues that, even if the “totality of the story” is different between the
two works, there are discrete “vignette[s]” and “segment[s]” of both plots that are
substantially similar and thus show infringement. (Opp’n at 17.) Specifically, Plaintiff asserts
that 00K9 and Zootopia both contain scenes involving “dangerous chemicals,” “gas masks,”
“thieves,” “news anchors,” characters “held against their will,” “entertainers,” “large police
officers,” “cars with tinted windows,” “female villains . . . [with] handguns,” “chase[s],” “cell
phones and toilets,” “abandoned” places, “island compounds,” “scientist characters with . . .
lab coats and . . . clipboards,” “guard dog[s],” and a big celebration at the end of the movie.
(FAC at ¶¶ 42-58, 60-82, 90; see also Opp’n at 17.) This list, though long-winded, is
unpersuasive. For one, most of these purported similarities are scenes-a-faire typical of the spy-
film genre. But also, these comparisons totally ignore the context and sequence of each scene.
And when context and sequence are accounted for, it’s clear that these discrete scenes and
vignettes aren’t really that similar at all. Cf. Wilson v. Disney, No. 14-cv-01441-VC, 2014 WL
4477391, at *1 (N.D. Cal. July 30, 2014) (denying motion to dismiss based on plaintiff’s
identification of a series of distinct plot similarities flowing in an identical sequence to those in
defendant’s work). Finally, any remaining plot similarities in 00K9 and Zootopia are greatly
outweighed by the numerous and significant differences in the two plots. See Benay, 607 F.3d
at 625 (finding “many more differences than similarities between Plaintiffs’ Screenplay and
Defendants’ film”); Funky Films, Inc., 462 F.3d at 1078 (finding no infringement where “an
actual reading of the two works reveals greater, more significant difference sand few real
similarities”). Thus, the plot fails to show substantial similarity under the extrinsic test for
unlawful appropriation.

Next, characters. Plaintiff argues that specific character similarities in 00K9 and Zootopia also
show substantial similarity between the two works. (Opp’n at 12-17.) In support, Plaintiff
                                      CIVIL MINUTES – GENERAL
                                              Page 5 of 10
Case 5:19-cv-00665-AG-KK Document 27 Filed 08/19/19 Page 6 of 10 Page ID #:459




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                          CIVIL MINUTES – GENERAL
Case No.    SACV 19-00665 AG (KKx)              Date                         August 19, 2019
Title       BRIAN NEIL HOFF ET AL. V. WALT DISNEY PICTURES ET AL.


makes numerous character comparisons. (See FAC at ¶¶ 66-67, 70-73, 83-88.) For efficiency’s
sake, the Court only addresses the two most convincing character comparisons here. Plaintiff
compares Agent 00K9 to Zootopia’s Nick Wilde. (FAC at ¶¶ 37-39.) Plaintiff says the two
characters are substantially similar because both are canines that “walk upright,” “speak with
human ease,” “wear human clothes,” “confront human issues,” “have human jobs,” “solve
crime with their human features,” and have similar appearances, stances, attitudes, and
mannerisms. (Opp’n at 14; FAC at ¶ 39.) But most of these alleged similarities describe
anthropomorphic animals in general, and thus could be used to describe almost all the
characters in 00K9 and Zootopia. The remaining “similarities” are unconvincing. Agent 00K9 is
a dog and Nick Wilde is a fox, and their appearances very obviously reflect this reality. (FAC
at ¶ 39, Ex. A at 8.) Plaintiff’s intermediate copying argument doesn’t alter this conclusion. See
Esplanade Prods., Inc. v. Walt Disney Company, No. CV 17-02185 MWF (JCx), 2017 WL 5635027,
at *18 (C.D. Cal. Nov. 8, 2017), aff’d, 768 Fed. App’x 732 (9th Cir. 2019) ; see also Silas v. Home
Box Office, Inc., 201 F. Supp. 3d 1158, 1169 (C.D. Cal. 2016) (“[B]ecause published works cause
injury under copyright law, courts consider the final version of a film, rather than unpublished
scripts, when determining substantial similarity.”), aff’d, 713 F. App’x 626 (9th Cir. 2018).
Further, while Agent 00K9 is a savvy, James-Bond-type spy charged with leading the
investigation into a missing dog collar, Nick Wilde is a con artist who is himself conned into
assisting the main character with her investigation of a missing animal. (Mot. at 13.) So the
characters’ respective personalities and roles differ substantially, too.

The same can be said for the “villains” of both works: 00K9’s Mitzy Flasher and Zootopia’s
Mrs. Bellwether. Plaintiff argues these two characters are substantially similar because both
characters are females wielding handguns who assist “more powerful male” characters. (FAC
at ¶¶ 52, 62, 90; Opp’n at 15.) Plaintiff also points to the fact that both characters wear poufy
hairstyles. (Id.) But again, this is insufficient to show substantial similarity. The fact that both
characters are female, use handguns, and assist more powerful male characters flows from the
basic premise of a crime-fighting movie and is thus unprotected. The similarity between their
poufy hairstyles “flow[s] to some extent from their physical form” and, other than their
hairstyles, the characters aren’t visually similar. See Esplanade, 2017 WL 5635027, at *12. Mitzy
Flasher is described as a “sexy African American standard poodle” with “curly black hair”
who sometimes wears a “black helmet and black leather suit”. (FAC at Ex. A at 2, 23, 31.) But
Mrs. Bellwether is a white sheep who wears a black dress and has reading glasses. (Mot. at 16.)
Each character’s motive and roles are distinct, too: while Mrs. Bellwether schemes to upset
                                      CIVIL MINUTES – GENERAL
                                              Page 6 of 10
Case 5:19-cv-00665-AG-KK Document 27 Filed 08/19/19 Page 7 of 10 Page ID #:460




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                            CIVIL MINUTES – GENERAL
Case No.      SACV 19-00665 AG (KKx)              Date                     August 19, 2019
Title         BRIAN NEIL HOFF ET AL. V. WALT DISNEY PICTURES ET AL.


the delicate balance of political power in Zootopia, Mitzy Flasher’s goal is to obtain “all the
diamonds in the world.” (Reply at 7; FAC at ¶ 61.) Thus, there are no character similarities
between 00K9 and Zootopia showing substantial similarity under the extrinsic test. This
conclusion holds regardless of whether these characters are viewed as graphic or literary
works.

Finally, settings. Plaintiff asserts that 00K9 and Zootopia have substantially similar setting
because both take place in an “animal-only society with no humans” and “feature specific
climatological zones.” (FAC at ¶ 37; Opp’n at 17.) This fails to show substantial similarity for
several reasons. For one, the 00K9 screenplay explicitly references the existence of humans
and therefore isn’t really an animal-only society. (FAC at Exh. A at 65 (“Those crazy
humans.”).) And besides, the concept of an anthropomorphic animal-society is too generic to
warrant copyright protection. See Esplanade, 2017 WL 5635027, at *12. Further, the fact that
both works portray different locations with different weather patterns is also too generic to
give rise to a claim for copyright infringement. Cf. Shame on You Prods. v. Banks, 120 F. Supp.
3d 1123, 1159 (C.D. Ca. 2015) (“The mere fact that some portion of both works occurs in a
city is generic and inconsequential, and thus fails to meet substantial similarity.”) And the
other handful of setting similarities Plaintiff points to, such as the presence of abandoned
structures, island buildings, labs, gated estates, beaches, and laboratories, are stock settings
that “naturally and necessarily flow[] from the basic plot premise.” Cavalier, 297 F.3d at 824.

At bottom, Plaintiff hasn’t shown the individual protectable elements of 00K9, or the
combination of 00K9’s unprotected elements, are substantially similar to Zootopia.
Consequently, Plaintiff fails to show unlawful appropriation: a necessary element for
Plaintiff’s copyright infringement claim. The Court thus determines, as a matter of law, that
Plaintiff’s copyright infringement claim must be dismissed.

        4.2    Breach of Implied Contract

Plaintiff’s implied contract claim is based on his belief that an enforceable, implied contract
formed when Defendants decided to use the 00K9 screenplay and related works when making
Zootopia. (FAC at ¶¶ 100-03.) See also Benay, 607 F.3d at 630. Defendants argue Plaintiff’s
implied contract claim is time-barred under California’s two-year limitations period for
contract claims and, thus, must be dismissed. (Mot. at 22-24.) See Cal. Civ. Code § 339(1).
                                     CIVIL MINUTES – GENERAL
                                             Page 7 of 10
Case 5:19-cv-00665-AG-KK Document 27 Filed 08/19/19 Page 8 of 10 Page ID #:461




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                            CIVIL MINUTES – GENERAL
Case No.      SACV 19-00665 AG (KKx)              Date                        August 19, 2019
Title         BRIAN NEIL HOFF ET AL. V. WALT DISNEY PICTURES ET AL.



The Court agrees with Defendants. Implied contract claims accrue at the time of the alleged
breach. See In re Estate of Fincher, 119 Cal. App. 3d 343, 344 (1981). And here, the alleged
breach occurred in 2016, when Defendants released Zootopia in the United States. See Benay,
607 F.3d at 633 (“accrual date is the date on which the work is released to the general
public”). Since Plaintiff didn’t file this lawsuit until March 1, 2019, his implied contract claim
is time-barred.

Still, Plaintiff insists his implied contract claim is timely because it’s based partly on the
subsequent sale of Zootopia-related books, which weren’t published until March 2017. (Opp’n
at 21; FAC at ¶¶ 8, 102.) But Plaintiff’s position depends on a continuing violations theory,
which, according to Defendants, doesn’t apply to claims for breach of implied. (See Reply,
Dkt. No. 25 at 11.) Defendants’ cited authority supports such, at least where the implied
contract claim arises from potential copyright infringement. See Kourtis v. Cameron, 419 F.3d
989, 1000-01 (9th Cir. 2005), abrogated on other grounds by Taylor v. Sturgell, U.S. 553 U.S. 880, 904
(2008); see also Davis v. Krasna, 14 Cal. 3d 502, 515 (1975).

In any case, Plaintiff’s implied contract claim fails on its merits, too. To sustain his claim for
breach of implied contract, Plaintiff must plausibly allege substantial similarity between 00K9
and Zootopia. See Benay, 607 F.3d at 631 (“The requirement of substantial similarity for implied-
in-fact contract claims aligns this field with copyright infringement and also means that
copying les than substantial material is non-actionable.”); see also Ryder v. Lighstorm Entm’t, Inc.,
246 Cal. App. 4th 1064, 1073 (2016) (“For implied contract . . . claims, the works must be
substantially similar.”). But this Court already determined as a matter of law that 00K9 and
Zootopia aren’t substantially similar. So Plaintiff’s implied contract claim fails as well.

        4.3    Conversion and Unfair Competition

Defendants argue Plaintiff’s remaining state law claims for conversion and unfair competition
are preempted by the Copyright Act. (Mot. at 24-25.) In the Ninth Circuit, a state law claim is
preempted by the Copyright Act if “the subject matter of the state law claim fails within the
subject matter of copyright[,]” and “the rights asserted under state law are equivalent to”
those protected by copyright. See Laws v. Sony Music Entm’t, Inc., 448 F.3d 1134, 1137-38 (9th
Cir. 2006). Just so here. Indeed, Plaintiff’s conversion claim is premised on the allegation that
                                       CIVIL MINUTES – GENERAL
                                               Page 8 of 10
Case 5:19-cv-00665-AG-KK Document 27 Filed 08/19/19 Page 9 of 10 Page ID #:462




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                            CIVIL MINUTES – GENERAL
Case No.      SACV 19-00665 AG (KKx)              Date                       August 19, 2019
Title         BRIAN NEIL HOFF ET AL. V. WALT DISNEY PICTURES ET AL.


“Defendants substantially interfered with Plaintiff’s property by knowingly and/or
intentionally stealing Plaintiff’s plot, characters, and ideas and releasing their movie Zootopia,
claiming it to be their own creation.” (FAC at ¶ 110.) And Plaintiff’s unfair competition claim
is similarly based on the allegation that “Defendants stole Plaintiff’s ideas, characters and
movie plot through correspondence and by leading Plaintiff to believe that Defendants were
interested in a collaborative effort in producing or distributing Plaintiff’s film.” (Id. at ¶ 106.)
These allegations clearly show Plaintiff’s claims for conversion and unfair competition involve
the same subject matter and rights as his copyright claim. Consequently, these claims are
preempted by the Copyright Act. See Dielst v. Falk, 916 F. Supp. 985, 992 (C.D. Cal. 1996); see
also Adams v. Paramount Pictures Corp., No. CV 08-3897 SJO (PJWx), 2009 WL 10671572, at *3-
5 (C.D. Cal. Jan. 6, 2009).

Despite this, Plaintiff says his conversion claim isn’t pre-empted because “Defendants
received an actual tangible item that was never returned to Plaintiff, his screenplay.” (Opp’n at
22.) See Oddo v. Ries, 743 F.2d 630, 635 (9th Cir. 1984) (“Conversion of tangible property
involves actions different from those proscribed by the copyright laws, and thus is not pre-
empted.”) But this argument is unconvincing. Though Plaintiff alleges Defendants received
tangible copies of Plaintiff’s screenplay, Plaintiff’s conversion claim is, at its core, a claim for
copyright infringement. (See FAC at ¶¶ 110-13.) Plaintiff isn’t asserting, for example, that
Defendant wrongfully withheld physical copies of Plaintiff’s screenplay. Compare Oddo, 743
F.2d at 635. Rather, Plaintiff alleges Defendants converted Plaintiff’s screenplay by misusing
Plaintiff’s intellectual property. Plaintiff’s conversion claim is thus preempted. See Dielsi, 916 F.
Supp. at 992 (finding the plaintiff’s conversion claim preempted because “it makes the crucial
allegation that Defendant shave wrongfully used and distributed Plaintiff’s work of
authorship”); Adams v. Paramount Pictures Corp., No. CV 08-3897 SJO (PJWx), 2009 WL
10671572, at *3-5 (C.D. Cal. Jan. 6, 2009) (finding the plaintiff’s conversion claim preempted
where the “thrust of plaintiff’s grievance is Defendants’ improper possession, reproduction,
and distribution o materials related to [his] intellectual property”); Worth v. Universal Pictures,
Inc., 5 F. Supp. 2d 816, 822-23 (C.D. Cal. 1997) (same).

        4.4    Breach of Confidence

Plaintiff has withdrawn his breach of confidence claim. (See Opp’n at 25, n.10.)

                                      CIVIL MINUTES – GENERAL
                                              Page 9 of 10
Case 5:19-cv-00665-AG-KK Document 27 Filed 08/19/19 Page 10 of 10 Page ID #:463




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                           CIVIL MINUTES – GENERAL
 Case No.    SACV 19-00665 AG (KKx)              Date                        August 19, 2019
 Title       BRIAN NEIL HOFF ET AL. V. WALT DISNEY PICTURES ET AL.


 The Court thus GRANTS Defendants’ motion to dismiss.

 5. LEAVE TO AMEND

 “A district court may deny a [party] leave to amend if it determines that allegation of other
 facts consistent with the challenged pleading could not possibl[y] cure the deficiency . . . or if
 the [party] had several opportunities to amend its complaint and repeatedly failed to cure
 deficiencies.” Telesaurus VPC, LLC v. Power, 623 F.3d 998, 1003 (9th Cir. 2010) (internal
 quotes omitted); see also Steckman v. Hart Brewing, 143 F.3d 1293, 1298 (9th Cir. 1998)
 (pleadings may be dismissed without leave to amend if amendment “would be an exercise in
 futility”).
 Leave to amend isn’t appropriate under this standard. The Court has determined, as a matter
 of law, that 00K9 and Zooptopia aren’t substantially similar. See Rentmeester, 883 F.3d at 1118.
 And Plaintiff’s remaining state law claims are incurably time-barred, preempted, or fatally
 depend on Plaintiff’s copyright claim.

 The Court thus DENIES leave to amend.

 6. DISPOSITION

 The Court GRANTS Defendants’ motion without leave to amend. The Court will enter a
 simple judgment.

                                                                                             :    0
                                                         Initials of Preparer      mku




                                       CIVIL MINUTES – GENERAL
                                              Page 10 of 10
